   Case 3:18-cv-03266-S Document 39 Filed 09/09/19                   Page 1 of 2 PageID 152


                       UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
_______________________________________
                                        )
DIANA HUNTER,                           )
                                        )
                 Plaintiff,             )
                                        )
v.                                      ) Case No.: 3:18-cv-03266-S
                                        )
THE AMERICAN RED CROSS,                 )
                                        )
                 Defendant.             )
_______________________________________)

               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the parties hereby

stipulate and agree to DISMISS the above-captioned action and all claims therein WITH

PREJUDICE and with each party to bear its own costs and attorneys’ fees incurred in connection

with the claims.



Dated this   9 th day of September, 2019.


                                             SMOLEN & ROYTMAN


                                             /s/Lauren Lambright
                                             Lauren Lambright, Esq.
                                             Smolen, Smolen, & Roytman, PLLC
                                             701 S. Cincinnati Avenue,
                                             Tulsa, OK 74119
                                             T: (918) 585-2667
                                             F: (918) 585-2669
                                             E: laurenlambright@ssrok.com

                                             Counsel for Plaintiff
Case 3:18-cv-03266-S Document 39 Filed 09/09/19    Page 2 of 2 PageID 153




                                AMERICAN RED CROSS


                                /s/ Rosa S. Trembour
                                Michael A. Graziano (pro hac vice)
                                Rosa S. Trembour (pro hac vice)
                                ECKERT SEAMANS CHERIN & MELLOTT, LLC
                                1717 Pennsylvania Avenue, N.W., 12th Floor
                                Washington, DC 20006
                                T: (202) 659-6671/6609
                                F: (202) 659-6699
                                E: mgraziano@eckertseamans.com
                                    rtrembour@eckertseamans.com


                                Paul W. Simon (State Bar No. 24060611)
                                Simon Paschal PLLC
                                13601 Preston Road, Suite W870
                                Dallas, TX 75240
                                T: (972) 893-9340
                                F: (972) 893-9350
                                E: paul@simonpaschal.com

                                Counsel for Defendant




                                  2
